DETAILED ACTION 

This Office action is in response to papers submitted on 18 July 2019 and 4 February 2021.

Claims 1-20 are pending and presented for examination.

The terminal disclaimer filed on February 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. US 10,381,970 has been reviewed and is accepted.  The terminal disclaimer has been recorded and approved.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Dane Schad, on February 2, 2021.

The application has been amended as follows: 
Amendment to the Specification:

[1]	This patent application is a continuation application, and claims priority benefit with regard to all common subject matter, of earlier-filed U.S. Patent Application Serial No. 15/822,941, filed on November 27, 2017, and entitled “IRRIGATION MOTOR AND GEARBOX TEMPERATURE MONITORING AND CONTROL SYSTEM”, and issued as U.S. Patent No. 10,381,970 on August 13, 2019.  The identified earlier-filed non-provisional patent application is hereby incorporated by reference in its entirety into the present application.

Amendment to the Claims:
Cancel claim 20.

8. The following is an examiner’s statement of reasons for allowance:
While the references of prior art teach of controlling and monitoring irrigations systems with drive motors that are known to overheat and causes damage to the drive motor, none of these references taken either alone or in combination with the prior arts of record disclose the issue of the drive motors causing further damage which results in downtime of the irrigation system specifically including:
(claims 1 and 11) "... determine whether the gearbox operating state exceeds a gearbox operating state threshold or indicates a rate of change above a gearbox operating state rate of change threshold; and if the gearbox operating state exceeds the gearbox operating state threshold or indicates a rate of change above the gearbox operating state rate of change threshold, generate and transmit a command and/or enact an operating change so that the drive train continues to operate such that the gearbox 
(claims 2 and 12) “…determine whether the motor operating state exceeds a motor operating state threshold or indicates a rate of change above a motor operating state rate of change threshold; and if the motor operating state exceeds the motor operating state threshold or indicates a rate of change above the motor operating state rate of change threshold, generate and transmit a command and/or enact an operating change so that the drive train continues to operate such that the motor operating state does not exceed the motor operating state threshold or indicates that the motor operating state rate of change does not exceed the motor operating state rate of change threshold”,
in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant's invention defines over the prior art(s) of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        February 9, 2021

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119